DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings for Figs. 1 and 2 were received on 07/052022.  These drawings are accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Attorney Eric M. Grabski (Reg. No. 51,749) on 07/08/2022.
The application has been amended as follows: 
In the claims:
1.    (Currently Amended)  A method for managing communications in a wireless environment including a plurality of wireless links communicating data between a plurality of wireless communication devices according to a  Bluetooth protocol defining a series of connection intervals, each connection interval including a series of frames for communicating packets, the method comprising:
storing interval segmentation data specifying multiple interval segments for each connection interval, each interval segment including a subset of the series of frames, including a first interval segment allocated to transmissions of packets and at least one additional interval segment allocated to retransmissions of failed packets; 
storing for each respective wireless link, in at least one wireless communication device or in a device communicatively coupled with at least one wireless communication device, respective frame assignment data specifying a respective frame in each of the multiple interval segments assigned to each respective wireless link, wherein the multiple interval segments assigned to each respective wireless link includes a respective first frame in the first interval segment and a respective additional frame in each of the at least one addition interval segments assigned to the respective wireless link; and
using the interval segmentation data and the frame assignment data to manage a timing of packet transmissions and packet retransmissions by the plurality of wireless communication devices via the plurality of wireless links, such that:
the wireless communication devices associated with each respective wireless link perform packet transmissions only during the first interval segment in respective connection intervals and in the respective first frame assigned to the respective wireless link; and
the wireless communication devices associated with each respective wireless link perform packet retransmissions only during the at least one additional interval segment in respective connection intervals and in the at least one respective additional frame assigned to the respective wireless link.

7.	(Currently Amended)  The method of Claim 1, wherein the  series of connection intervals comprises  a series of eSCO intervals.  

15.	(Currently Amended)  A method for managing communications via a wireless link between first and second wireless communication devices according to a  Bluetooth protocol defining a series of connection intervals, each connection interval including a series of  frames for communicating packets, the method comprising:
accessing, by the first wireless communication device, interval segmentation data specifying multiple interval segments for each connection interval, each interval segment including a subset of the series of frames, including a first interval segment allocated to transmissions of packets and at least one additional interval segment allocated to retransmissions of failed packets; 
determining or accessing, by the first wireless communication device, frame assignment data specifying a respective frame in each of the multiple interval segments assigned to the first wireless communication device, including a respective first frame in the first interval segment and a respective additional frame in each of the at least one addition interval segments;
transmitting packets, from the first wireless communication device to the second wireless communication device, only during the first interval segment and in the first respective frame assigned to the first wireless communication device; and
retransmitting failed packets, from the first wireless communication device to the second wireless communication device, only during the at least one additional interval segment and in the at least one respective additional frame assigned to the first wireless communication device.


16. (Currently Amended)  The method of Claim 15, wherein accessing the interval segmentation data by the first wireless communication devices comprises receiving the interval segmentation data by the first wireless communication device from a shared controller.

18.   (Currently Amended)  The method of Claim 15, wherein the  series of connection intervals comprises  a series of eSCO intervals.  

22.	(Currently Amended)  The method of Claim 15, wherein the interval segmentation data specifies:
the first interval segment allocated to transmissions of packets;
a second interval segment allocated to first retransmissions of failed packets;
a third interval segment allocated to second retransmissions of failed packets;  and 
a fourth interval segment allocated to third retransmissions of failed packets.

28.    (Currently Amended)  A method for managing communications in a wireless environment including a plurality of wireless links communicating data between a plurality of wireless communication devices according to a  Bluetooth protocol using a defined set of wireless communication resources, the method comprising:
storing, in at least one wireless communication device or in a device communicatively coupled with at least one wireless communication device,  frequency segmentation data defining a group of frequencies for wireless communications including (a) a first subset of frequencies allocated to transmissions of packets and (b) at least one additional subset of frequencies allocated to retransmissions of failed packets; 
using the frequency segmentation data to manage wireless transmissions and retransmissions of packets by the plurality of wireless communication devices via the plurality of wireless links, such that:
each wireless communication device performs packet transmissions using the first subset of frequencies, but not the at least one additional subset of frequencies; and
each wireless communication device performs packet retransmissions using the at least one additional subset of frequencies but not the first subset of frequencies.

34.	(Currently Amended)  A system for managing communications in a wireless environment, the system comprising: 
a plurality of wireless communication devices;
a plurality of wireless links between the plurality of wireless communication devices, each wireless link configured for communication of signals according to a  Bluetooth protocol defining a series of connection intervals, each connection interval including a defined number of frames for communicating packets; and
non-transitory memory storing interval segmentation data specifying multiple interval segments for each connection interval, each interval segment including a subset of the series of frames, including a first interval segment allocated to transmissions of packets and at least one additional interval segment allocated to retransmissions of failed packets; 
non-transitory memory storing, for each respective wireless link, frame assignment data specifying a respective frame in each of the multiple interval segments assigned to each respective wireless link, the multiple interval segments assigned to each respective wireless link including a respective first frame in the first interval segment and a respective additional frame in each of the at least one addition interval segments assigned to the respective wireless link; and
wherein the plurality of wireless communication devices are configured to use the interval segmentation data and the frame assignment data to manage timing for packet transmissions and packet retransmissions, such that:
wireless communication devices associated with each respective wireless link perform packet transmissions during the first interval segment in respective connection intervals; and
the wireless communication devices associated with each respective wireless link perform packet transmissions during the at least one additional interval segment in respective connection intervals and in the at least one respective additional frame assigned to the respective wireless link.

36.    (Currently Amended)  The system of Claim 34, wherein the  series of connection intervals comprises  a series of eSCO intervals.  

38.	(New)  The method of Claim 1, comprising storing the respective frame assignment data for each respective wireless link in a shared controller communicatively coupled with respective wireless communication devices.

39.	(New)  The method of Claim 28, comprising storing the frequency segmentation data in a shared controller communicatively coupled with respective wireless communication devices.

					(End of Amendment)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks dated 07/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-23, 25-29 and 33-39 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
07/09/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649